                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

In re:                             :            Chapter 11
                                   :
IMERYS TALC AMERICA, INC., et al., :            BK Case No. 19-10289 LSS)
                                   :
                Debtors.           :
__________________________________ :
                                   :
CYPRUS HISTORICAL EXCESS           :
INSURERS,                          :
                                   :
                Appellant,         :
                                   :
     v.                            :            C. A. No. 19-944-MN
                                   :            BAP No. 19-39
INERYS TALC AMERICA, INC.,         :
                                   :
                Appellee.          :


                                  RECOMMENDATION

             At Wilmington this 17th day of June, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

             On May 22, 2019, this Court issued an Oral Order requiring the parties to

this appeal to submit a joint letter regarding their positions on mandatory mediation.
D.I.3. Consistent with this order, the joint letter was not to be filed on the docket.

Thereafter, on or around June 13, the Court received two letters – one on behalf of the

Future Claimants’ Representatives and the other on behalf of Cyprus Historical Excess

Insurers (Appellants) and Imerys Talc America, Inc. et al. (Appellees). According to the

letter from the Future Claimants’ Representative, he and the Cypress Historical Excess

Insurers had not conferred before their separate submissions.

              According to Cyprus Historical Excess Insurers submission, they provided

notice that in light of the Bankruptcy Court’s final orders entered on May 31, June 3 and

June 6, 2019, they intend to amend their notice of Appeal, to which Appellees reserve

all their rights and/or objections. Pursuant to the Future Claim ants’ Representative, the

dispute on appeal centers on the Bankruptcy Court’s appointment of James L. Patton,

Esq. as the legal representative for future talc personal-injury claimants, for which there

is no middle ground.

              There does not appear that the parties to this appeal hav e been involved

in mediation or other ADR.

              In any event, in both submissions, all parties agree that mediation would

be unproductive and the appeal should proceed on the m erits.

              Further, the parties have proposed briefing schedules which are not

consistent.

              The Future Claimants’ Representative propose the following briefing

schedule:

              Appellants’ Opening Brief                  July 8, 2019
              Joint Answering Brief                      August 8, 2019
              Appellants’ Reply Brief                    August 15, 2019

                                              2
             The Cyprus Historical Excess Insurers and Imerys Talc America, Inc.

proposed briefing schedule is as follows:

             Appellants’ Opening Brief                 Filed/served on or before 60 days
                                                       after entry by this Court of a
                                                       briefing schedule
             Appellees’ Answering Brief                Filed/served within 60 days
                                                       thereafter
             Appellants’ Reply Brief                   Filed/served within 30 days
                                                       thereafter

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties were advised of their right to file objections to this Recommendation pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge




                                            3
